Title: To George Washington from Charles Croxall, 19 April 1789
From: Croxall, Charles
To: Washington, George



Sir
Eden Park near Wilmington [Del.] 19 April 1789

It was my intention to have done myself the honor of waiting on your Excellency in person but finding you so crouded with applications on the same head, that it would be takeing too great a Liberty with your time.
your Excellency may recollect the addition of men I made to Colel Thomas Hartleys Redgt of Contanental Troops, and he can testify my activity both in and out of the Feild dureing the Campaign of 1777 untill the day of my being wounded and made a prisoner of war—near four years expence, and irreparable injury, to my small private fortune, in Captivity and being dureing that period neglected or unjustly deranged, so as to Bar against my final Settlement certificatees, as oth⟨ers⟩ more fortunate in not being made Captives of injoyed—misfortunes in Commerce since the year 1783 is the leading necessaty to my asking the honor of your Excellencies appointment in this State to the Collectors office of impost—my being a Contanental officer and not in the service of one State more than an other, will I

hope put me on a par with any State applicant—my Connection with the Hon. Mr R. Morris, whose friendship for me will I hope, answer any further Satisfaction or Satisfactory inquirery you Sir may please to make, and to him I beg your Excellencies refering, for my conduct and character, should it be Sir your pleasure to notice this application. I have the Honor to be Sir Yr Most Humble & Obbdt Sert

Charles Croxall

